Citation Nr: 0946072	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-17 719A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant and E. P.

ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  
He died in August 1991.  The appellant is his surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of that hearing is associated with the claims file. 

The Board remanded this case in August 2007 for additional 
development.  That development having been completed, the 
case has been returned to the Board for appellate 
adjudication.  


FINDINGS OF FACT

1. The Veteran had active service May 1951 to May 1953 and 
was not exposed to herbicides in Korea.  He died in August 
1991 and his death certificate listed the cause of death as 
disseminated carcinomatosis due to carcinoma of the prostate; 
there were no other factors listed as contributing to death.  
At the time of his death, he was not service connected for 
any disability. 

2.  The Veteran did not have any disability of service origin 
that contributed substantially and materially to his death, 
or hastened it, or otherwise aided or lent assistance to his 
death. 

3. The Veteran's fatal disseminated carcinomatosis due to 
carcinoma of the prostate was not affirmatively shown to have 
had onset during service, to be related to the his military 
service, including alleged inservice herbicide exposure in 
Korea, or to have manifested within one year from the date of 
separation from service. 


CONCLUSIONS OF LAW

1.  The Veteran's terminal disseminated carcinomatosis due to 
carcinoma of the prostate was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred, to include not being due to inservice herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.311 
(2009). 

2.  The Veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  38 C.F.R. § 3.159(b) (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007) that VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime when adjudicating a claim for 
service connection for the cause of the Veteran's death.  
38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim for the cause of death based on a 
condition not yet service- connected.  Under Hupp, Id., VA is 
not required to assess the weight, sufficiency, credibility, 
of probative value of any assertion made in the claimant's 
application for benefits, the notice letter should be 
"tailored," and must respond to the particulars of the 
application submitted.  

In an RO letter dated in April 2004 the appellant was 
notified of what was needed to substantiate her claim for 
service connection for the cause of the Veteran's death.  She 
was notified of the evidence needed to substantiate a claim 
of service connection for the cause of the Veteran's death, 
namely, evidence showing that the condition that caused or 
contributed to the Veteran's death was related to his 
military service.  She was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that she could submit private medical records 
or authorize VA to obtaining private medical records on her 
behalf.  

In the appellant's letter of May 2004 she stated that the 
Veteran's death was due to cancer and a heart condition for 
which service connection was not in effect.  Accordingly, the 
Board concludes that the appellant was well aware of what was 
needed to substantiate her claim for service connection for 
the cause of the Veteran's death. 

By RO letter dated in August 2007, the appellant was informed 
of the law and regulations governing determinations as to 
disability ratings and effective dates, in accordance with 
the holding in Dingess, Id.  To the extent that this came 
after the rating decision which is appealed, an error in 
failing to afford a preadjudication notice (timing-of-notice 
error) can be cured by notification followed by 
readjudication.  See Mayfield v. Nicholson, 499 F.3d at 
1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  This 
was done when the claim was readjudicated in the March 2009 
Supplemental Statement of the Case.  Further, a determination 
on the degree of disability or the effective date can not be 
made unless service connection for the cause of the Veteran's 
death is granted and as no such determination is made in this 
case, there can be no possibility of any prejudice to the 
Veteran with respect to any defect in the VCAA notice 
required under Dingess, 19 Vet. App. 473 (2006).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Here, the appellant and her son 
testified at a travel Board hearing in January 2007 in 
support of her claim.  At the hearing she indicated that she 
had been informed that the Veteran's service treatment 
records had been destroyed in a fire.  Page 4 of that 
transcript.  However, the Veteran's service treatment records 
are on file and appear to be intact.  Moreover, the May 2005 
rating decision does not, as alleged at the travel Board 
hearing, state that the Veteran's service treatment records 
were destroyed in a fire.  Further, the service treatment 
records were reviewed as part of the process of obtaining an 
opinion in June 2008, pursuant to the August 2007 Board 
remand. 

Also, the RO took the appropriate steps to comply with the 
2007 Board remand request to search for private clinical 
records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  

Factual Background

The service treatment records are negative for diagnoses, 
signs, symptoms, complaints, treatment or history for cancer 
of the prostate.  However, they do show that the Veteran was 
hospitalized in August 1952 for chancroid of the penis, for 
which he was given Streptomycin.  The service treatment 
records are negative for frostbite of the feet and for any 
form of heart disease. 

The Veteran's DD 214 shows that his military decorations 
include the Korean Service Medal with 4 Bronze Service Stars, 
and the Republic of Korea Presidential Unit Citation.  

On VA general medical examination in 1964 the Veteran's 
prostate was 1+ and slightly boggy.  His blood pressure was 
160/90.  On surgical examination in 1964, to determine 
whether the Veteran had any residuals of frostbite of the 
feet, he stated that he had had a cold injury which occurred 
in Korea in 1952 while in his company area and that he was 
not hospitalized for it.  He had reported to sick bay but had 
been sent back to the company area with instructions to stay 
off duty for a week and his treatment had consisted of 
applying foot powder once a week when he reported to sick 
call.  After an examination the diagnosis was alleged frozen 
feet with insufficient current physical findings to support 
the allegation.  It was noted that it was possible that 
rather than having frozen feet, the Veteran had had 
frostbite, and it was suggested that he be re-examined in 
December (the month that he stated he had symptomatic 
residuals).  

The Veteran did not appeal an October 1964 rating decision, 
of which he was notified that month, which denied service 
connection for frozen feet residuals.  

The Veteran underwent VA hospitalization in November and 
December 1971.  It was noted that he had been found to be 
hypertensive in October 1970.  The pertinent diagnosis was 
hypertension. 

A November 1975 statement from Dr. B. L. B. noted that an EKG 
in 1974 had been suggestive of an old anteroseptal myocardial 
infarction. 

A 1976 VA examination yielded a diagnosis of hypertensive 
cardiovascular disease.  

Treatment records of 1977 from the Highland Clinic show that 
the Veteran had an intracranial hemorrhage.  It was noted 
that he had urinary retention secondary to medication.  Mild 
congestive heart failure was also diagnosed and it was noted 
that his impotence was probably secondary to his 
cerebrovascular accident or a side effect of medication, or 
both.  

Dr. M. L. K. reported in December 1977 that following his 
stroke the Veteran had had urinary retention, even after the 
removal of a catheter.  Another physician had told the 
Veteran that he might need to be dilated but the Veteran 
related no prior history of urethral stricture or venereal 
infection. On examination his prostate was about 2+ enlarged 
and benign in consistency.  The diagnosis was that he might 
have bladder neck obstruction, secondary to benign prostatic 
hypertrophy. 

In a March 1978 letter the Veteran reported that he was 
scheduled for an operation for blockage of his bladder. 

Dr. D. J. M. reported that the Veteran was being followed for 
hypertension, a history of an intracerebral hemorrhage, a 
history of acute pancreatitis, symptoms of prostatism, and 
gastritis.  

On VA examination in May 1983 the diagnoses were essential 
hypertension, poorly controlled on medication; 
arteriosclerotic heart disease with a history of myocardial 
infarction and residuals of angina and dyspnea; a history of 
cerebrovascular accident; cardiomegaly, by X-ray; and 1st 
degree A-V block, by EKG.  

On official genitourinary examination in May 1983 it was 
noted that the Veteran had not yet had surgery for bladder 
neck obstruction.  He had difficulty voiding but had not had 
injuries or operations involving the genitourinary tract.  
His prostate was slightly enlarged but benign in consistency.  
The diagnoses were possible early benign prostatic 
hypertrophy or bladder neck obstruction; and albuminuria, 
probably secondary to hypertension. 

A September 1986 rating decision awarded the Veteran 
entitlement to special monthly pension based on need for 
regular aid and attendance.  

A death certificate shows that the Veteran died in August 
1991, at age 61, of disseminated carcinomatosis due to 
carcinoma of the prostate.  The interval between onset of the 
disseminated carcinomatosis and death was unknown and the 
interval between onset of the carcinoma of the prostate and 
death was years.  There was no autopsy.  

A November 2004 letter from the National Personnel Records 
Center notified the appellant that the Veteran had been 
awarded the Presidential Unit Citation, the National Defense 
Service Medal, the United Nations Service Medal, and the 
Korean Service Medal with 4 bronze service stars.  There was 
no mention of the Veteran's service treatment records.  

During the appellant's January 2007 travel Board hearing she 
testified that the Veteran had told her that during his 
military service, in Korea, some "stuff" had been spayed 
that had caused him to be sick.  Page 4.  Years later, she 
had inquired about Agent Orange.  She had been informed that 
the Veteran's service treatment records had been destroyed in 
a fire.  Page 4.  The service representative made reference 
to the use of Agent Orange in Korea in 1968 and 1969 (Page 6) 
and it was contended that there was a link between the 
Veteran's fatal prostate cancer and exposure to Agent Orange 
in Korea (Page 8).  

The appellant testified that the Veteran had been in combat 
in Korea during which time he had had frostbite and, so, she 
was seeking to make a connection between that frostbite and 
his subsequent heart disease which had been severely 
disabling prior to his death. Page 9.  He had been treated in 
the 1970s by VA at Shreveport for his prostate and a cardiac 
arrest.  Pages 12 and 13.  It was alleged that a May 2005 
rating decision had indicated that the Veteran's service 
treatment records had been destroyed in a fire.  Page 13.  
She testified that that she met the Veteran in December 1969 
and that they were married in June 1970 and during this time 
he complained of urinary problems.  Pages 21 and 22.  He had 
related these problems to his military service.  Page 24.  
His genitourinary problems continued until his death.  Page 
25.  She stated that on a number of occasions she had taken 
the Veteran to medical facilities/providers for treatment of 
genitourinary symptoms, including erectile dysfunction, 
painful urination, and blood in the urine.  See pages 21-25.  
She stated that the physicians would sometimes have to stick 
a tube down the Veteran's penis to loosen blockage.  Page 25.  

Following the August 2007 Board remand the Veteran's VA 
clinical records from 1971 to 1990 were obtained and 
associated with the claim file.  Also, records of the 
Veteran's hospitalization in February 1984 at the Highland 
Hospital were also obtained and associated with the claim 
file. 

The Veteran's claim files were reviewed in June 2008 for an 
opinion in this case.  After a review of the claim files it 
was opined that there was at least a 50 percent probability 
or greater that the Veteran's postservice genitourinary 
treatment was related to his period of military service.  It 
was noted that he had been treated during service in 1952, at 
the age of approximately 22, for a chancroid with the 
bacteria Haemophilus ducreyi.  Chancroid was a relative 
uncommon infection in the United States but was a major cause 
of genital ulcer disease in many parts of the developing 
world.  In sub-Saharan Africa, for example, chancroid was the 
predominant cause of genital ulcers.  A definitive diagnosis 
of chancroid required detection of the causative organism, 
Haemophilus ducreyi.  Chancroid might be under diagnosed in 
the United States since most sexually transmitted disease 
clinics did not have the capability of isolating Haemophilus 
ducreyi, and many clinicians did not have clinical experience 
with the infection. 

However, it appeared by documentation in the Veteran's claim 
files, in his service treatment records, that he was 
hospitalized as a direct admission, and this organism was 
isolated, since it was written and documented on the hospital 
admission slip.  It appeared that he was also tested for 
syphilis and dark-field analysis was negative.  He was 
treated with streptomycin, 1 gram daily, for four days and 
then told to return to the clinic.  

Thereafter, the Veteran had an extensive history of 
genitourinary disease.  In December 1977, he was seen by a 
urologist in Shreveport and given a genitourinary 
examination, including prostate smear and urinalysis.  He had 
been referred for evaluation of urinary retention requiring a 
catheter for six days.  However, after removal of the 
catheter, he developed difficulty urinating and was getting 
up five times nightly with a very slow urinary stream.  The 
referring physician had told the Veteran that the Veteran 
might have to undergo dilatation.  However, according to the 
urologist, the Veteran gave no prior history of urethral 
stricture or venereal disease.  It was obvious from this 
documentation that the Veteran most likely did not realize 
that his chancroid episode during service represented a 
venereal or a sexually transmitted disease, given his limited 
education.  The urologist did elicit the history from the 
Veteran that he had had a stroke; however, it was documented 
that his stroke residuals had improved to the point that he 
only had slight facial weakness and slight weakness in his 
left arm and leg.  The examination of the abdomen and 
genitalia revealed no abnormality.  On rectal examination, 
his prostate was enlarged, being 2+, and had a benign 
consistency.  His urinalysis was clear and yellow in color 
with a specific gravity of 1.020.  It was negative for sugar 
and albumin, and microscopically there were no abnormalities.  
The urologist's diagnosis was bladder neck obstruction 
secondary to benign prostatic hypertrophy.  However, he did 
recommend that if the Veteran's symptoms continued, he should 
be cystoscoped.  

There was another urology reference by yet another private 
urologist at the Highland Clinic.  In March 1978 this second 
urologist drew a diagram of the Veteran's prostate, bladder, 
kidneys, ureters, and urethra.  He documented that the 
Veteran had a blockage.  It appeared that the blockage was 
either in the urethra or the prostate.  However, the second 
urologist did write that the Veteran needed a transurethral 
resection of the prostate but also documented that the tissue 
that could be obtained would be either benign or cancerous.  
There were references of letters of the Veteran's 
congressman, dated in March 1978, in which it was stated that 
the Veteran was having difficulty with his claim through the 
VA and that he was to receive an operation for a blockage of 
the bladder by the second urologist.  There were also some 
medical prescriptions from a VA hospitalization.  The 
Veteran's primary care provider, Dr. D. M., wrote and 
included in a letter of October 1978 that the Veteran had 
prostatism symptoms.  This was again documented in a 
discharge summary dated in October 1978 which included that 
the Veteran had chronic bladder neck obstruction.  

The Veteran's wife's testimony reflected a history and 
description of the Veteran's lower urinary tract symptoms, 
reporting his urgency as well as hesitancy and blood in his 
urine which she noted the onset of just before their marriage 
in 1969 or 1970.  Her description of the Veteran's developing 
benign prostatic hypertrophy symptoms consistent with the 
lower urinary tract symptoms, are at least as likely as not 
due to his chancroid which was a venereal infection, which 
likely led to scarring and urethral stricture.  With 
chancroid, the literature reports that in advanced cases, 
scarring might result despite eradication of the infection.  
This could lead to urethral stricture which was a risk factor 
for prostatitis, and the Veteran's claim files did support 
multiple instances in which he was treated for prostatitis, 
as stated above. 

It was also not at least as likely as not that the Veteran's 
prostatitis, which was the reason for his postservice 
genitourinary treatment, was related to his death from 
disseminated carcinomatosis due to carcinoma of the prostate.  
Accordingly to a medical article, it was noted that prostate 
cancer was the sixth most common cancer in the world, but it 
was the most common non-skin malignancy in the United States, 
representing about 29 percent of all cancers diagnosed in men 
each year.  The current life-time risk of prostate cancer for 
men living in the United States was estimated to be 
approximately 1 in 6.  Of the several known prostate cancer 
risk factors, the most important are age, ethnicity, genetic 
factors, and possibly dietary factors.  Regarding prostatitis 
and the association with prostate cancer, the medical article 
reported that several case-control and cohort studies as well 
as two META-analyses suggested a significant but modest 
increase in the risk of prostate cancer in men with 
prostatitis and in those with a history of syphilis or 
gonorrhea.  However, a cause and effect relationship had not 
been determined.  Furthermore, PSA values could be elevate 
with prostatitis leading to more prostate biopsies and a 
greater likelihood of making the diagnosis of cancer.  

Based upon this information, no association with prostate 
cancer and prostatitis had been made.  

Thereafter, a February 1984 record from the Louisiana State 
University Medical Center was received and noted that the 
Veteran had chest pain and had been treated for hypertension.  
The diagnosis was uncontrolled hypertension.  A May 1989 
clinical record reflects that the Veteran requested that his 
blood pressure be checked.  The diagnosis was hypertension. 


Governing Laws and Regulations

Entitlement to Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Where a veteran served 90 days or more and a malignant tumor 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


Herbicides

Mere exposure to herbicides (Agent Orange) is not a 
compensable occurrence.  See 38 U.S.C. § 1116; see also 38 
U.S.C. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1045 
(Fed. Cir. 1994) and Winsett v. West, 11 Vet. App. 420, 425 
(1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including a herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d). 

Combat

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not allow a 
combat veteran to establish service connection with lay 
testimony alone.  They reduce the evidentiary burden of a 
combat veteran only as to evidence needed to establish 
inservice incurrence of disease or injury, i.e., the 
existence of inservice disability, but not as to the 
requirements of current disability and medical nexus to 
service (the first and third elements for service connection, 
see Hickson v.West, 12 Vet. App. 247, 257 (1999)).  They do 
not create a presumption of service connection, an 
evidentiary presumption, or relax the standard of proof.  
They allow lay or other evidence, in lieu of official service 
records, to establish inservice incurrence when satisfactory, 
consistent with the circumstance, condition, or hardships of 
service, notwithstanding the absence of confirming official 
records.  Satisfactory evidence is that which is credible.  
Credible evidence is that which is plausible or capable of 
being believed.  In determining whether lay evidence is 
satisfactory, VA may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
by the veteran but VA may not weigh lay evidence against 
contrary evidence nor rely on the absence of official records 
to find that lay evidence is not credible.  See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Wade v. 
West, 11, Vet. App. 302 (1998); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); Gregory v. Brown, 8 Vet. App. 563, 567; 
Caluza v. Brown, 7 Vet. App. 498 (1995).   

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Veteran died in 1991 as a result of disseminated 
carcinomatosis due to carcinoma of the prostate and at his 
death he was not service-connected for any disability.  At 
his death he did not have any pending claim for service 
connection for any disability. 

There is no evidence of the Veteran's terminal disseminated 
carcinomatosis due to carcinoma of the prostate until decades 
after his military service.  The service treatment records 
are void of evidence, indications, complaints or objective 
clinical findings of any form of prostate cancer. 

It is undisputed that the Veteran's prostate cancer first 
manifested many, many years after his active military 
service.  With respect to the contention that the fatal 
prostate cancer was due to inservice herbicide exposure, the 
governing law and regulations create a presumption of 
exposure for Veteran's that served in Vietnam during the 
Vietnam Conflict.  There is no presumption that those who 
served in Korea during the Korean Conflict were exposed to 
herbicides.  Further, other than the appellant's 
unsubstantiated and somewhat vague testimony that the Veteran 
had told her that he had been sprayed with some unidentified 
substance while in Korea, there is no evidence of the 
Veteran's having been exposed to any herbicide during 
service.  Accordingly, there is no presumption that the 
Veteran was exposed to herbicides during his military service 
for the purpose of applying the life-time presumptive 
provision of service connection for prostate cancer based on 
herbicide exposure.  

As to the allegation of the Veteran's having participated in 
combat resulting in frozen feet, which in turn caused or 
contributed to heart disease that in turn contributed to the 
Veteran's death, there is no evidence that the Veteran 
participated in combat.  His military decorations do not 
indicate such participation and during his life-time he never 
asserted to VA that he had participated in combat.  In fact, 
at the time of the VA surgical examination in 1964 he made no 
such statement.  

Moreover, even assuming, without conceding that he 
participated in combat, there is no competent evidence that 
he ever had residuals of frozen feet or even frostbite of the 
feet.  And, furthermore, even assuming without conceding, 
that he did had such residuals, there is no competent 
evidence that it in any caused or contributed to any form of 
heart disease.  In fact, no form of heart disease, including 
hypertension and hypertensive cardiovascular disease, is 
shown until a number of years after the Veteran's military 
service.  Lastly, the death certificate does not list any 
form of heart disease as contributing to the Veteran's death.  

As to the Veteran's fatal prostate cancer stemming from his 
chancroid during service, the Board must rely upon the 
evidence of record.  Here, the only competent evidence 
addressing this matter is the VA medical opinion in 2008.  
That opinion found that it was not at least as likely as not 
that the Veteran's prostatitis, which was the reason for his 
postservice genitourinary treatment and was related to the 
inservice chancroid, was related to his death from 
disseminated carcinomatosis due to carcinoma of the prostate.  

Consequently, the Board finds that although the Veteran's 
prostatitis was of service origin, it was not related to the 
cause of his death many years after service or to any 
inservice herbicide exposure.  

In sum, there is no competent evidence of record, medical or 
otherwise, which links the Veteran's fatal disseminated 
carcinomatosis due to carcinoma of the prostate to his 
military service.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim.  Nevertheless, unsupported 
by medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

There is nothing in the record establishing a causal 
connection between the Veteran's death and any incident of 
his active military service.  Accordingly, the preponderance 
of the evidence is against the appellant's claim, and service 
connection for the cause of the Veteran's death must be 
denied.  The Board has considered the benefit of the doubt 
rule, but as the evidence is not in relative equipoise, the 
rule is not for application at this time.  38 U.S.C.A. § 
5107(b).  





ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


